Citation Nr: 1031717	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  08-15 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to a disability rating greater than 10 percent for 
left knee degenerative joint disease, post-meniscectomy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The Veteran served on active duty from April 1975 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 RO decision.  The Veteran 
presented sworn testimony in support of the appeal during a 
February 2010 hearing before the undersigned Veterans Law Judge.

In April 2007, the Veteran submitted a claim for service 
connection for "asbestos exposure."  VA treatment records 
contain a diagnosis of pulmonary fibrosis secondary to asbestos, 
with a history of asbestos exposure aboard naval ships.  No 
action has yet been taken on this claim.  Therefore, the Board 
does not have jurisdiction over it, and it is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's service-connected left knee disability involves 
post-surgical residuals and degenerative joint disease, with 
separately-identifiable symptomatology attributable to each 
aspect of the overall disability.

2.  The Veteran's post-surgical residuals are appropriately rated 
as 20 percent disabling under the provisions of Diagnostic Code 
5258 from January 7, 2006, to April 3, 2007; and as 10 percent 
disabling under the provisions of Diagnostic Code 5259 from June 
1, 2007, forward.

3.  The veteran has experienced functional impairment and 
limitation of motion resulting from left knee degenerative joint 
disease approximating an additional 10 percent loss of function 
upon repetitive use throughout the entire appeal period.   




CONCLUSIONS OF LAW

1.  Separate disability ratings are warranted throughout the 
appeal period for impairment related to post-surgical left knee 
residuals and left knee degenerative joint disease.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. § 4.14 (2009); VAOPGCPREC 23-
97.

2.  A 20 percent disability rating from January 7, 2006, to April 
3, 2007, for dislocated left knee cartilage and loose bodies, is 
warranted.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (2009).

3.  A 10 percent disability rating for post-surgical symptomatic 
removal of left knee semilunar cartilage, from June 1, 2007, 
forward, is warranted.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2009).

4.  A separate 10 percent disability rating for limitation of 
flexion resulting from left knee degenerative joint disease is 
warranted from January 7, 2006, forward, is warranted.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5260 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends his service-connected left knee disability 
results in greater functional impairment than is reflected in the 
currently-assigned 10 percent disability rating.  In particular, 
he asserts that the left knee disability interferes with his job 
as a truck driver, since he is required to operate the clutch 
pedal with his left leg.  He asserts that he must wear a knee 
brace constantly, and is precluded from many activities he used 
to enjoy, such as hiking.  On a daily basis, he states he 
experiences pain, frequent giving way, and is unable to walk very 
far.




Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be provided 
to a claimant before the initial VA decision on a claim for 
benefits and must:  (1) inform the claimant about the information 
and evidence not of record necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The VA is also required to inform the Veteran of how the VA 
assigns disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
information was provided in a letter which pertained specifically 
to the Veteran's increased rating claim in April 2007.

The Veteran's private medical records and VA medical records have 
been obtained.  He was provided with two VA examinations 
pertaining to his left knee.  He and his representative have 
presented written arguments in support of his claims and he has 
provided sworn testimony in support of the claim during a 
February 2010 hearing before the undersigned Veterans Law Judge.  
During the February 2010 hearing he explained that his only 
current source of medical care is the VA.  Neither the veteran 
nor his representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has not 
been obtained.  We are satisfied that all relevant and obtainable 
evidence pertinent to the issue decided herein has been obtained.  
All relevant records and contentions have been carefully 
reviewed.  Thus, the Board concludes that VA has satisfied its 
duties to notify and assist.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Disability evaluations are assigned to reflect levels of current 
disability.  The appropriate rating is determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Because this appeal has been ongoing for a period of time, and 
because the level of a veteran's disability may fluctuate over 
time, the VA is required to consider the level of the veteran's 
impairment throughout the entire period.  In this respect, if 
appropriate, staged ratings are a sensible mechanism for allowing 
the assignment of the most precise disability rating-one that 
accounts for the possible dynamic nature of a disability while 
the claim works its way through the adjudication process.  
O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  In another 
relevant precedent, the Court noted that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  In reaching this conclusion, the Court observed that 
when a claim for an increased rating is granted, the effective 
date assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred within 
that timeframe.  38 U.S.C.A. § 5110; Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Historically, the Veteran injured his left knee jumping from a 
pier to a barge during service.  He underwent surgery for removal 
of a loose fragment and a medial meniscal tear in December 1979.  
According to his service treatment records, he had a good 
recovery from the surgery, demonstrating full range of motion, no 
laxity to varus or valgus stress, normal internal and external 
rotation, and full strength in the left knee.  

Service connection for the post-operative disability of the left 
knee, including degenerative joint disease, was granted in 
October 2002.  A 10 percent disability rating was assigned for 
the symptomatic removal of semi lunar cartilage.   38 C.F.R. 
§ 4.71a, Diagnostic Code 5259.  The Veteran filed the instant 
claim for an increased disability rating January 7, 2007.

Pertinent VA medical records dated throughout the time period at 
issue reflect the Veteran complained of pain in the left knee, 
and of the knee giving out.  He wears a knee brace.  He takes 
prescription-strength ibuprofen for left knee pain and also takes 
a prescription antacid.  An orthopedic examination in June 2006 
revealed flexion of 90 degrees and full extension, strength of 
5/5, no swelling, and anterior crepitus with extension.  Loose 
bodies in the suprapatellar pouch were noted upon clinical 
examination.  A June 2006 magnetic resonance imagining 
examination was interpreted as showing severe erosions of the 
femoral condoyles with multiple loose bodies.  

Arthroscopic surgery was performed April 3, 2007, for removal of 
the loose bodies and debridement of the surface areas of the left 
knee.  We note incidentally that a temporary total disability 
rating for convalescence was assigned during the months of April 
and May 2007, following this surgery.  

The Veteran underwent a VA orthopedic examination in May 2007.  
The Veteran reported that the left knee hurt daily, averaging 
from five to six on a pain scale of ten.  He reported no flare 
ups and no swelling.  He reported that the knee gives way daily 
but he does not fall down.  He wears a knee brace and takes 
ibuprofen.  He was able to walk a half to three-quarters of a 
mile at the most, and could not go hiking on account of the knee 
impairment.  Upon examination, the examiner noted that the 
Veteran walked with a limp.  He had well-healed arthroscopic 
scars and a medial knee scar.  There was tenderness anteriorly 
and medially; however the cruciate and collateral ligaments were 
stable.  He had muscle strength at 5/5, but slight atrophy in the 
distal quadriceps.  Range of left knee motion was measured from 0 
to 110 degrees, increasing to 120 degrees after repetition.  The 
Veteran complained of pain at the terminal flexion point.  The 
examiner, who is a board-certified orthopedist, rendered a 
diagnosis of mild degenerative joint disease, with slight to 
moderate functional impairment.  There was no weakness or 
fatigability, with slight incoordination/limp on the left.  

Another VA examination was performed in September 2008.  The 
Veteran noted that he had experienced progressively severe pain 
and dysfunction in his left knee since the original injury in 
service.  He reported that the knee gives way three or four times 
a week and that it had not locked up since the 2007 surgery.  He 
reported having difficulty squatting, kneeling, climbing stairs, 
and walking.  He no longer runs or plays sports.  He had been 
wearing a knee brace for the past four years.  The examiner noted 
that the Veteran walked with a limp.  Range of motion was 
measured as 5 degrees to 90 degrees, increased to 103 degrees 
after repetition.  Mild left quadriceps atrophy was noted, as was 
tenderness in the knee.  The examiner found no lateral 
instability.  An X-ray study was interpreted as showing moderate 
degenerative joint disease.  The examiner rendered a diagnosis of 
left knee degenerative joint disease, status post two 
meniscectomies and removal of loose bodies.

The report of a December 2008 primary care visit reflects that 
the Veteran ambulated with a steady gait.  During a May 2009 
primary care visit, the nurse practitioner noted that the Veteran 
was "awaiting" a total knee arthroplasty. 

The Veteran presented sworn testimony during a February 2010 
hearing on appeal.  He testified that sitting for long periods of 
time while driving a truck in the course of his job is hard on 
his knee in that the knee is stiff and sore when he gets up.  He 
and his friend testified that he used to go hiking, but cannot 
anymore.  He has experienced limitations in other ways also, as 
he cannot play with his granddaughters or walk the dog the way he 
used to.  He testified that the knee brace is intended to 
reinforce the knee to prevent instability, and that his knee 
gives way on a daily basis, even though it does not cause him to 
fall.  The knee had not locked up since the 2007 surgery, 
however.  He also complained about the range of motion exercises 
performed during both VA examinations, stating that he actually 
has less range of left knee motion in real life, as the examiners 
moved his leg for him and disregarded the point where the 
movement caused a lot of pain.

A disability of the musculoskeletal system is measured by the 
effect on ability to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination, and 
endurance.  Weakness is as important as limitation of motion in 
assigning the most accurate disability rating.  38 C.F.R. § 4.40.  
Although § 4.40 does not require a separate rating for pain, it 
does provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The RO and 
the Board have a special obligation to provide a statement of 
reasons or bases pertaining to § 4.40 in rating cases involving 
pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The 
provisions of 38 C.F.R. § 4.10 mandate that in cases of 
functional impairment, evaluations must be based upon lack of 
usefulness of the affected part or systems, and medical examiners 
must furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification; a description of the effects of 
the disability upon the person's ordinary activity. 

Disability of the joints is measured by abnormalities of motion, 
such as limitation of motion or hypermobility, instability, pain 
on motion, or the inability to perform skilled motions smoothly.  
38 C.F.R. § 4.45.  Painful motion with joint or periarticular 
pathology and unstable joints due to healed injury are recognized 
as productive of disability entitled to at least a minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.  The Court 
has held that examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss due 
to pain 'on use or due to flare-ups.'  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995). 

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated by 38 
C.F.R. § 4.14 must be considered.  In other words, while several 
diagnostic codes may apply in the instant case, "the rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice (or more) for the same symptomatology; such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 
203, 206 (1993).  However, the VA General Counsel has explained 
that a claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257 "based on 
additional disability."  See VAOPGCPREC 23-97.  

In a precedent opinion pertaining to the rating of knee 
disabilities, the VA General Counsel provided a discussion of the 
interplay between these different regulations and the part-
specific diagnostic codes in the rating schedule.  VAOPGPREC 9-
98, 63 Fed. Reg. 56704 (1998).  The General Counsel held that 
diagnostic codes involving disability ratings for limitation of 
motion of a part of the musculoskeletal system do not subsume 
sections 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  The General Counsel also held that limitation of 
motion in the affected joint or joints is a common manifestation 
of arthritis, and that the Court has indicated that Diagnostic 
Code 5003 is to be 'read in conjunction with' section 4.59 and 
that Diagnostic Code 5003 is 'complemented by' section 4.40.  See 
Hicks v. Brown, 8 Vet. App. 417, 420-21 (1995).  Thus, sections 
4.40, 4.45, and 4.59 are all applicable in evaluating arthritis.  

The same General Counsel opinion held that in applying sections 
4.40, 4.45, and 4.59, rating personnel must consider the 
claimant's functional loss and clearly explain what role the 
claimant's assertions of pain played in the rating decision.  
Smallwood v. Brown, 10 Vet. App. 93, 99 (1997).  See also Quarles 
v. Derwinski, 3 Vet. App. 129, 140 (1992) (section 4.45 requires 
analysis of effect of pain on the disability).  The functional 
loss due to pain is to be rated at the same level as the 
functional loss where motion is impeded.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  Under section 4.59, painful motion 
is considered limited motion even though a range of motion is 
possible beyond the point when pain sets in.  Hicks, 8 Vet. App. 
at 421. 

The Veteran's current 10 percent disability rating was assigned 
under the provisions of Diagnostic Code 5259, for symptomatic 
removal of semilunar cartilage.  Dislocated cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint is rated as 20 percent disabling under Diagnostic Code 
5258.  38 C.F.R. § 4.71a.

Impairment of the knee with slight recurrent subluxation or 
lateral instability warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate recurrent subluxation or 
lateral instability, while a 30 percent evaluation may be 
assigned upon a showing of severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Under the provisions of Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
code for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, rather than added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, a 10 
percent rating may be assigned for degenerative arthritis with X-
ray evidence of involvement of two or more major joints or two or 
more minor joint groups and a 20 percent rating may be assigned 
for degenerative arthritis with X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Limitation of knee motion is rated utilizing the criteria set 
forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  
Diagnostic Code 5260 provides that limitation of flexion to 60 
degrees is rated as noncompensable, limitation of flexion to 45 
degrees is rated as 10 percent disabling, limitation of flexion 
to 30 degrees is rated as 20 percent disabling, and limitation of 
flexion to 15 degrees is rated as 30 percent disabling.  
Diagnostic Code 5261 provides that limitation of extension to 5 
degrees is rated as noncompensable, limitation of extension to 
10 degrees is rated as 10 percent disabling, limitation of 
extension to 15 degrees is rated as 20 percent disabling, 
limitation of extension to 20 degrees is rated as 30 percent 
disabling, limitation of extension to 30 degrees is rated as 40 
percent disabling, and limitation of extension to 45 degrees is 
rated as 50 percent disabling.  Plate II in 38 C.F.R. § 4.71 
provides a pictorial depiction of knee flexion and extension 
between zero and 140 degrees. 

      Meniscus tear and surgery

Upon review of the record from January 2006 onward, the Board 
finds that the evidence of record supports an award of a 20 
percent disability rating under the provisions of Diagnostic Code 
5258 between January 2006 and the date of his surgery in April 
2007, instead of the currently-assigned 10 percent under 
Diagnostic Code 5259.  Hart.  The evidence shows that the Veteran 
had symptoms of pain and locking in the knee prior to the 
surgery.  The surgery was performed for the purpose of removing 
loose bodies and smoothing or debriding the edges of the 
remaining cartilage structures.  The Veteran's testimony that he 
no longer experiences locking in the knee after the surgery shows 
that the surgery improved his knee function to that extent.  

Therefore, following the post-surgery convalescence period when 
the Veteran received a temporary total disability rating, the 
Board finds that reverting to the previously-assigned 10 percent 
rating for symptomatic residuals of meniscal surgery under 
Diagnostic Code 5259 is appropriate.  The Veteran's current 
symptoms related to the two surgeries performed to shave the 
rough edges of his meniscus include the need to wear a knee brace 
and knee pain.  Therefore, for the portion of the Veteran's left 
knee impairment related to the original meniscus tear and 
original surgery, the Board holds that a 20 percent disability 
rating under the provisions of Diagnostic Code 5258 between 
January 2006, a year prior to the Veteran's claim for an 
increased rating, and the date of his surgery in April 2007 is 
warranted.  Subsequent to the surgery, his functional impairment 
more nearly approximates a 10 percent disability rating under 
Diagnostic Code 5259, reflecting his post-surgical status and the 
resulting improvement in his left knee function.  To this extent, 
the Veteran's appeal is granted.



      Degenerative joint disease

The Veteran also carries a diagnosis of degenerative joint 
disease (arthritis) in the knee, which causes limitation of 
motion and related pain.  Although it is dated prior to the 
appeal period, we note that the report of a September 2002 VA 
examination includes the examiner's opinion that the veteran 
would suffer from an additional 10 percent loss of function in 
the knee upon repetitive use.  As generally-accepted medical 
principles dictate that symptoms arising from arthritis do not 
improve over time, the Board finds it reasonable to conclude that 
such additional loss of function upon repetition continues to be 
the situation at this point in time as well.  The Veteran's 
ranges of left knee motion, as measured during the 2007 and 2008 
VA examinations, do not meet the criteria specified in Diagnostic 
Codes 5260 and 5261 for a compensable disability rating based 
solely upon limitation of motion.  However, when the provisions 
of DeLuca are considered, to include the 2002 opinion as to the 
additional loss of function due to repetitive use, and the 
Veteran's own credible testimony that he feels his knee is 
actually less flexible than was reflected during the artificial 
conditions of the examinations, the Board finds ample evidence 
for an award of a separate 10 percent disability rating for 
limitation of motion due to left knee degenerative joint disease.  
Again, the Veteran's appeal is granted to this extent only.  In 
the absence of a showing of greater limitation of motion, a 
higher disability rating on that basis is not warranted, however.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Conclusion

Upon review of the evidence of record from January 2006 onward, 
the Board finds no basis for the assignment of a higher 
disability rating, either for the 10 percent assigned to the left 
knee surgery residuals under the provisions of Diagnostic Codes 
5259, or for the separate 10 percent rating newly-assigned for 
limitation of flexion due to degenerative joint disease 
Diagnostic Code 5260.  There is no ankylosis of the knee.  The 
Veteran's complaints of instability of the knee are encompassed 
by the 10 percent rating assigned under Diagnostic Code 5259.  
There is no indication of any other knee symptomatology, such as 
nonunion or malunion of the tibia and fibula or dislocated 
cartilage, post-operative.  The preponderance of the evidence is 
thus against the assignment of a higher disability rating for the 
Veteran's left knee impairment, subsequent to the April 2007 
surgery.  In sum, after consideration of all the evidence of 
record, and all the possible rating criteria, there is no basis 
under law for the assignment of higher disability ratings for 
impairment involving the left knee.

We note that the Veteran has not claimed any functional or other 
impairment resulting from the arthroscopy scars on his left knee, 
which have been described as well-healed, in any case.  We will 
therefore not analyze whether a separate disability rating is 
warranted for this component of his left knee disability and 
surgery residuals. 


ORDER

A disability rating of 20 percent for dislocated left knee 
cartilage from January 7, 2006, to April 3, 2007, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

A disability rating greater than 10 percent for post-surgical 
symptomatic removal of left knee semilunar cartilage after June 
1, 2007, is denied.

A separate disability rating of 10 percent for left knee 
degenerative joint disease from January 7, 2006, to the present 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


